Name: Commission Regulation (EEC) No 2751/80 of 28 October 1980 amending Regulation (EEC) No 1055/68 fixing the amount representing delivery costs to Community customs territory in respect of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/28 Official Journal of the European Communities 29 . 10 . 80 COMMISSION REGULATION (EEC) No 2751/80 of 28 October 1980 amending Regulation (EEC) No 1055/68 fixing the amount representing delivery costs to Community customs territory in respect of certain cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 14 (7) thereof, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (3 ), as last amended by Regula ­ tion (EEC) No 1361 /80 (4 ), provides in footnote 5 to Annex II for an amount to be fixed representing delivery costs to Community customs territory which is taken into account for determining the free-at- Community-frontier value of products falling within subheadings 04.04 A I and 04.04 D I listed in the said Annex ; Whereas in the Annex to Commission Regulation (EEC) No 1055/68 (5 ) that amount is fixed at 2-75 units of account per 100 kg net weight ; whereas, since the date when the said amount was so fixed, transport costs in respect of Finland have almost tripled ; whereas the amount should accordingly be brought up to date and expressed in ECU ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The amount '2-75 units of account' in the Annex to Regulation (EEC) No 1055/68 is hereby replaced by '7-50 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (J ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . (&lt;) OJ No L 140 , 5 . 6 . 1980 , p. 9 . ( 5 ) OJ No L 179 , 25 . 7 . 1968 , p. 27 .